Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  145865                                                                                                               Justices




  DAVID P. LAKIN,

                 Plaintiff-Appellant,

  v                                                                  SC: 145865
                                                                     CoA: 305154
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of September 18, 2012, the Clerk of the Court is
  hereby directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 23, 2012                    _________________________________________
           jam                                                                  Clerk